Citation Nr: 9903443	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-09 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 (West 1991) for a back 
disorder based on surgery performed at a VA hospital in 
November 1986.  

3. Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1972, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO which denied service connection for PTSD and entitlement 
to an evaluation in excess of 10 percent for bronchitis.  A 
September 1995 rating decision by the RO denied entitlement 
to compensation benefits for a back disorder pursuant to the 
provisions of 38 U.S.C.A.§ 1151 based on surgery performed at 
a VA hospital in November 1986.  These issues are before the 
Board for appellate consideration at this time.  

In an earlier decision of the Board, in May 1998, an appeal 
for entitlement to a waiver of collection of loan guaranty 
indebtedness was denied.  


REMAND

The veteran has asserted that he has PTSD as result of combat 
with the enemy during his tour of duty in the Republic of 
Vietnam.  He has claimed that he was wounded in the leg 
during combat.  His DD Form 214 shows that he had service in 
Vietnam from May 16, 1969 to April 10, 1970, and he is a 
recipient of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Vietnam Cross of Gallantry.  His military 
occupation specialty was kitchen supervisor.  (The veteran 
has also claimed as a stressor a hospitalization at a service 
facility in April and May 1970 for the treatment of hepatitis 
and for "shrapnel in my leg", during which time he served 
as a "pseudo hospital aide" and came into contact with 
severely wounded soldiers.  Given the nature of the illness 
(hepatitis) for which he was treated during this 
hospitalization and his lack of medical training in service, 
the Board finds this assertion to be inherently incredible.  
It is also noted that the service medical records documenting 
the period of hospitalization in question contain no 
reference to any shrapnel injuries and none concerning any 
duties as a hospital aide.)  The veteran's service medical 
records do not otherwise indicate that he was wounded during 
his Vietnam service and no residuals of such an injury were 
noted on his examination prior to service discharge.  Also, 
the service records in the claims folder do not indicate that 
he was awarded the Purple Heart Medal or the Combat 
Infantryman's Badge and do not contain any other indication 
of involvement in combat with the enemy.  

The Board notes that an assessment of PTSD was reported on a 
copy of a VA psychological evaluation conducted in February 
1993.  However, since the service records do not show that 
the veteran engaged in combat with the enemy, his statements 
alone are not sufficient to prove the occurrence of a 
stressor during service, and such stressors must be 
established by official records or other credible supporting 
evidence.  Doran v. Brown, 6 Vet. App. 283 (1994).  It does 
not appear that any attempt has been made to verify the 
veteran's claimed stressors.  Such should be undertaken prior 
to further consideration of the issue of entitlement to 
service connection for PTSD.  

The veteran also contends that he has increased low back 
disability as a result of VA performed low back surgery 
performed in November 1986.  The Board has noted that during 
VA hospitalization from October to November 1981, a lumbar 
myelogram revealed findings suggestive of a prolapsed 
intervertebral disc, L4-5 on the left side which caused 
indentation of the spinal canal.  There was also a suggestion 
of an indentation at the L3-4 level.  At the time of 
discharge from the hospital, the diagnosis was L5 and S1 
radiculopathy with mild disc bulging of L4-5.  

The claims folder contains copies of clinical records of VA 
outpatient treatment, hospitalizations, and examination 
reports from 1986 to 1993 at the VA medical Center in 
Charleston, South Carolina, including what appears to be a 
copy of the complete clinical record of the veteran's 
hospitalization of November 1986 during which he underwent 
low back surgery.  There is also a copy of a report of a 
February 1992 VA orthopedic examination.  The record also 
contains the original report of the February 1992 VA 
orthopedic examination.  On the original report of this VA 
orthopedic examination, three impressions are listed at the 
conclusion of the report, the second of which is that he is 
status post an L4/5 diskectomy, for which he has minimal 
motor difficulties and perhaps mild disc space collapse.  In 
the copy of this examination report, however, a fourth 
impression is listed as follows: chronic low back pain 
secondary to # 2.  

Since this clinical record has clearly been altered, the 
Board is uncertain as to the accuracy of all the copies of 
the relevant VA clinical records contained in the claims 
folder.  Therefore, the original clinical records of the 
veteran's hospitalization and out patient treatment at the VA 
medical center in Charleston, South Carolina during the 
period from 1986 through 1993 must be obtained and associated 
with the claims folder.  In addition, given the veteran's 
contentions the Board believes that he should be afforded a 
further VA neurological examination of his low back 
disability prior to appellate consideration of the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for a back disorder.  

The veteran has also contended that his service-connected 
chronic bronchitis has increased in severity and warrants an 
evaluation in excess of the 10 percent currently assigned.  
As noted above, the RO last denied an evaluation in excess of 
10 percent for chronic bronchitis in a rating decision of 
August 1994.  The Board notes that the VA schedule for rating 
respiratory disorders was revised, effective October 7, 1996.  
The United States Court of Veterans Appeals (Court) has held 
that, where the law and regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308.  Moreover, the new rating criteria for 
evaluating chronic bronchitis rely almost exclusively on 
pulmonary function tests and the Board notes that the veteran 
was last afforded a VA examination of his respiratory 
disorder in September 1972.  No pulmonary function studies 
were conducted in conjunction with that examination.  

Since the RO has not considered the new rating criteria in 
its evaluation of the veteran's service-connected chronic 
bronchitis, and since the veteran has not been afforded a 
current VA medical examination of this disability, further 
development is also necessary prior to further appellate 
consideration of this issue.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1. Using a three page statement from the 
veteran styled "Attachment to PTSD 
Claim" and received by the RO in 
September 1994, the RO should request 
all appropriate further elaboration of 
the events detailed by the veteran 
therein.  

2. The RO should request the service 
department to furnish the veteran's 
service personnel records, including 
any specific information regarding his 
tour of duty in Vietnam, his duty 
stations during this tour, all units 
to which he was assigned during his 
Vietnam service, and the dates of such 
assignments.  The histories of all 
units to which the veteran was 
assigned in Vietnam, covering the 
dates of his assignment to each 
particular unit should also be 
obtained and associated with the 
claims folder.  

3. The RO should then submit all relevant 
information about the veteran's 
reported stressors, and all other 
relevant documentation, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the 
U.S. Army and Joint Services 
Environment Support (ESG), and request 
that organization to attempt 
verification of those incidents which 
the veteran reports as stressors 
resulting in his claimed PTSD.  

4. If the USASCRUR verifies one or more 
of the veteran's reported stressors, 
he should then be afforded a VA 
psychiatric examination to determine 
if he has PTSD as a result of his 
reported inservice stressors.  The 
claims folder must be made available 
to the examining physician and the RO 
should also inform the examiner of the 
specific inservice stressors which 
were verified by the USASCRUR.  The 
examiner should specifically state in 
the examination report that he has 
reviewed the claims folder and was 
informed by the RO of the specific, 
verified, inservice stressors.  If 
PTSD is diagnosed, the psychiatrist 
should specify which inservice 
stressor or stressors precipitated the 
disorder.  If the USASCRUR does not 
verify any of the veteran's reported 
inservice stressors, a VA psychiatric 
examination need not be conducted.  

5. The RO should obtain all original 
clinical records documenting the 
veteran's outpatient treatment and 
periods of hospitalization at the VA 
Medical Center in Charleston, South 
Carolina from 1986 to the present, 
especially the complete original 
hospital clinical records documenting 
his hospitalization and low back 
surgery at that facility in November 
1986.  All records obtained should be 
associated with the claims folder.

6. The veteran should then be afforded a 
VA neurological examination to 
determine the nature and extent of his 
current low back disability.  Any 
special studies deemed appropriate by 
the examiner should be conducted and 
all clinical findings reported in 
detail.  The claims folder, to include 
the original clinical records 
discussed in the preceding paragraph, 
must be made available to the 
examining physician.  He should state 
in his examination report that he has 
reviewed these records.  After 
evaluation of the veteran's low back 
disability and following a careful 
review of the record, the examiner 
should express his opinion in answer 
to the following questions: (a) did 
the veteran's low back disability 
increase in severity following his 
November 1986 surgery performed at the 
Charleston VA Medical Center; (b) if 
the answer to the preceeding question 
is in the affirmative, was the 
increase in severity of the veteran's 
low back disability the result of the 
November 1986 VA surgery, or was such 
due to the natural progress of the 
disorder.

7. The RO should afford the veteran a VA 
respiratory examination to determine 
the current degree of severity of his 
chronic bronchitis.  All special 
studies, to include pulmonary function 
testing should be conducted at the 
time of the examination.  All 
pertinent clinical findings and 
pulmonary test findings must be 
reported in detail.  

8. Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for PTSD, entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for a 
back disorder based on on surgery 
performed at a VA hospital in November 
1986, and entitlement to an increased 
rating for chronic bronchitis.  The RO 
must adjudicate the claim for an 
increased rating for chronic 
bronchitis with consideration given to 
both the criteria in effect prior to 
October 7, 1996 and the criteria in 
effect on and after that date, and 
assign a rating under the criteria 
most favorable to the veteran.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

The case should then be returned to this Board for its 
further consideration.  No action is required of the veteran 
until he is so informed by the RO.  The purpose of this 
remand is to obtain additional, clarifying clinical evidence 
and to afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 9 -


